NO. 07-03-0396-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL D

                                DECEMBER 15, 2003
                          ______________________________

                                   KEVIN M. McELROY,

                                                          Appellant

                                              v.

                                 THE STATE OF TEXAS,

                                                Appellee
                        _________________________________

            FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 2002-400,318; HON. BILLY JOHN EDWARDS, PRESIDING
                       _______________________________

                                  Order of Dismissal
                          _______________________________

Before QUINN, REAVIS and CAMPBELL, JJ.

       Pending before the court is the appeal of Kevin M. McElroy (appellant). We abated

the matter to the trial court on November 26, 2003, because appellant failed to file his

brief. At the hearing convened by the trial court per our directive, appellant informed it that

he no longer cared to prosecute his appeal.              The trial court memorialized the

representation in its findings of fact and conclusions of law. So too was the representation
memorialized in appellant’s motion to dismiss that was filed with the trial court and signed

by both appellant and his counsel.

       Accordingly, we reinstate the appeal and dismiss it upon appellant’s request.

Having so dismissed it, no motion for rehearing will be entertained, and our mandate will

issue forthwith.



                                                 Brian Quinn
                                                   Justice


Do not publish.




                                             2